
	
		III
		110th CONGRESS
		2d Session
		S. RES. 530
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Dorgan (for himself
			 and Mr. Crapo) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week beginning October 5,
		  2008, as National Sudden Cardiac Arrest Awareness
		  Week.
	
	
		Whereas sudden cardiac arrest is a leading cause of death
			 in the United States;
		Whereas sudden cardiac takes the lives of more than
			 250,000 people in the United States each year, according to the Heart Rhythm
			 Society;
		Whereas anyone can experience sudden cardiac arrest,
			 including infants, high school athletes, and people in their 30s and 40s who
			 have no sign of heart disease;
		Whereas sudden cardiac arrest is extremely deadly, with
			 the National Heart, Lung, and Blood Institute giving it a mortality rate of
			 approximately 95 percent;
		Whereas, to have a chance of surviving an attack, the
			 American Heart Association states that victims of sudden cardiac arrest must
			 receive a lifesaving defibrillation within the first 4 to 6 minutes of an
			 attack;
		Whereas, for every minute that passes without a shock from
			 an automated external defibrillator, the chance of survival decreases by
			 approximately 10 percent;
		Whereas lifesaving treatments for sudden
			 cardiac arrest are effective if they can be administered in time;
		Whereas, according to joint research by the
			 American College of Cardiology and the American Heart Association, implantable
			 cardioverter defibrillators are 98 percent effective at protecting those at
			 risk for sudden cardiac arrest;
		Whereas, according to the American Heart
			 Association, cardiopulmonary resuscitation and early defibrillation with an
			 automated external defibrillator more than double a victim’s chances of
			 survival;
		Whereas the Yale-New Haven Hospital and the
			 New England Journal of Medicine state that women and African-Americans are at a
			 higher risk than the general population of dying as a result of sudden cardiac
			 arrest, yet this fact is not well known to those at risk;
		Whereas there is a need for comprehensive
			 educational efforts designed to increase awareness of sudden cardiac arrest and
			 related therapies among medical professionals and the greater public in order
			 to promote early detection and proper treatment of this disease and to improve
			 quality of life; and
		Whereas early October is an appropriate
			 time to observe National Sudden Cardiac Awareness Week: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the week beginning October 5,
			 2008, as National Sudden Cardiac Arrest Awareness Week;
			(2)supports—
				(A)the goals and
			 ideals of National Sudden Cardiac Arrest Awareness Week; and
				(B)efforts to
			 educate people about sudden cardiac arrest and to raise awareness about the
			 risk of sudden cardiac arrest, identifying warning signs, and the need to seek
			 medical attention in a timely manner;
				(3)acknowledges the
			 critical importance of sudden cardiac arrest awareness to improving national
			 cardiovascular health; and
			(4)calls upon the
			 people of the United States to observe this week with appropriate programs and
			 activities.
			
